Case 1:19-cv-00502-LEK-WRP Document 38 Filed 03/22/21 Page 1 of 23   PageID #:
                                  1238


                      UNITED STATES DISTRICT COURT

                             DISTRICT OF HAWAII

 In re                                   CIV. NO. 19-00502 LEK-WRP

 Salvador Cacho Cordero

                   Debtor.

 ANN LOU S. CORDERO, TRUSTEE OF
 THE ANN LOU S. CORDERO TRUST
 DATED MARCH 28, 1992; ET AL.,

                   Appellants,

       vs.

 RICHARD A. YANAGI, CHAPTER 11
 TRUSTEE,

                   Appellee.




          ORDER DENYING BANKRUPTCY APPEAL AND AFFIRMING THE
      BANKRUPTCY COURT’S ORDER GRANTING PLAINTIFF’S MOTION FOR
        SUMMARY JUDGMENT AGAINST ANN LOU S. CORDERO, TRUSTEE
       OF THE ANN LOU S. CORDERO TRUST, DATED MARCH 28, 1992

             On September 9, 2019, Appellants Salvador Cacho

 Cordero, individually and as Trustee of the Sal C. Cordero Trust

 dated March 28, 1992, as amended and restated in its entirety on

 October 7, 2014 (“Salvador Cordero”); Ann Lou S. Cordero,

 individually and as Trustee of the Ann Lou S. Cordero Trust

 dated March 28, 1992, as amended and restated in its entirety on
Case 1:19-cv-00502-LEK-WRP Document 38 Filed 03/22/21 Page 2 of 23   PageID #:
                                  1239


 October 7, 2004 (“Ann Cordero” and collectively with Salvador

 Cordero, “the Corderos”); and Trust Beneficiaries Malia Cordero,

 Garrett Gonzalves, and Kelly Ann Gonzalves, a minor child

 through Parent Malia Cordero (collectively with the Corderos,

 “Appellants”) filed their appeal from the bankruptcy court’s

 summary judgment order (“Appeal”), and the bankruptcy court

 subsequently transmitted the appeal to this district court.

 [Notice of Transmittal to District Court (“Transmittal Notice”),

 filed 9/17/19 (dkt. no. 1).]      On July 2, 2020, Appellants filed

 their Opening Brief.     [Dkt. no. 23.]     On August 14, 2020,

 Appellee Richard A. Yanagi, Chapter 11 Trustee (“Trustee”),

 filed his answering brief, and on August 29, 2020, Appellants

 filed their Reply Brief.      [Dkt. nos. 28, 33.]     The Appeal came

 on for hearing on October 2, 2020.       On January 15, 2021, an

 entering order was issued informing the parties of this Court’s

 ruling.    [Dkt. no. 37.]   This order supersedes that entering

 order.    The Appeal is hereby denied for the reasons set forth

 below.

                                BACKGROUND

 I.   Bankruptcy Proceedings

             This lawsuit arises out of Salvador Cordero’s

 October 15, 2017 chapter 11 bankruptcy filing.         [In re Salvador

 Cacho Cordero, Bankr. Case No. 17-01071 (“Bankruptcy Case” or

 “Bankr. No. 17-01071”), dkt. no. 1.]        Listed among Salvador

                                      2
Case 1:19-cv-00502-LEK-WRP Document 38 Filed 03/22/21 Page 3 of 23   PageID #:
                                  1240


 Cordero’s property interests was 1764B South Kihei Road (“the

 Property”), an investment property located in Kihei, Hawai`i.

 [Bankr. No. 17-01071, Schedules, filed 11/7/17 (dkt. no. 20), at

 1 of 30; id., Amended Schedules, filed 11/27/17 (dkt. no. 38),

 at 3 of 17.]    The Property was one of seven real estate

 interests owned in whole or in part by Salvador Cordero.            [Id.,

 Amended Schedules at 2-5 of 17.]         Ann Cordero was the co-owner

 of the Property.    See, e.g., Yanagi v. Ann Lou S. Cordero, et

 al., Bankr. Adv. Proceeding No. 19-90019 (“Adversary

 Proceeding”), Separate and Concise Statement of Facts (“CSOF”),

 filed 7/26/19 (dkt. no. 21), Exhs. 1-4 (multiple deeds

 cumulatively indicating Salvador Cordero and Ann Cordero were

 each transferred a fifty percent undivided interest in the

 Property as tenants in common).       On November 17, 2017, Salvador

 Cordero filed a motion to sell the Property for $1,700,000,

 along with another real estate interest in 1794 South Kihei Rd.,

 Kihei, Hawai`i for $1,500,000, to the Shalom Amar Revocable

 Trust.   [Bankr. No. 17-01071, Motion to Sell Property, filed

 11/17/17 (dkt. no. 32).]      However, that motion to sell the

 Property was denied.     [Id., Order Denying Debtor’s Motion for an

 Order Approving Sale of Properties, filed 1/16/18 (dkt.

 no. 88).]   On January 18, 2018, the motion to appoint the

 Trustee was granted.     [Id., bankruptcy court order granting



                                      3
Case 1:19-cv-00502-LEK-WRP Document 38 Filed 03/22/21 Page 4 of 23   PageID #:
                                  1241


 motion for appointment of chapter 11 trustee, filed 1/18/18

 (dkt. no. 97).]

            On December 9, 2018, Salvador Cordero’s bankruptcy

 counsel passed away, see id., Suggestion of Death, filed

 12/11/18 (dkt. no. 209), and Salvador Cordero represented

 himself pro se throughout the remainder of his bankruptcy case.

            On April 29, 2019, the Trustee filed the underlying

 Adversary Proceeding to sell both Salvador Cordero’s and Ann

 Cordero’s interest in the Property.       [Opening Brief, App’x Part

 One, Exh. 4 (Chapter 7 Trustee’s Complaint to Sell Interest of

 Estate and Co-Owners’ Interest in Property Under 11 U.S.C.

 § 363(h) (“Adversary Proceeding Complaint”)).]         Meanwhile, on

 June 3, 2019, in the underlying Bankruptcy Case, the Trustee

 filed his Motion for Order Approving (1) Sale of Real Property

 Free and Clear of Liens and Encumbrances (1764 S. Kihei Road);

 and (2) Disbursement of Proceeds (“6/3/19 Motion”), seeking to

 sell the Property pursuant to § 363(b) and (f).         [Errata to

 Appellee Richard A. Yanagi’s Suppl. App’x of Excerpts of Record

 (“A” though “S”) (“Suppl. App’x”), filed 8/17/20 (dkt. no. 30),

 App’x E (6/3/19 Motion).]      In the 6/3/19 Motion, the Trustee

 represented that Salvador Cordero and Ann Cordero both signed a

 counteroffer for the Property, thereby entering into a purchase

 agreement for the sale of the Property for $1.5 million.            [Id.

 at 5 & Exh. A (Purchase Contract, accepted 5/3/19, bearing the

                                      4
Case 1:19-cv-00502-LEK-WRP Document 38 Filed 03/22/21 Page 5 of 23    PageID #:
                                  1242


 signature of, among others, Ann Cordero).]        On June 17, 2019,

 Salvador Cordero filed a motion to dismiss his chapter 11

 Bankruptcy Case.    [Bankr. No. 17-01071, Debtor’s Motion to

 Dismiss Chapter 11 Case, filed 6/17/19 (dkt. no. 245).]             Also on

 June 17, 2019, Salvador Cordero filed a document titled

 “Debtor’s Motion to Dismiss Chapter 7 Case; Notice of Hearing,”

 (“Second 6/17/19 Filing”) in which he objected to the sale of

 the Property and argued that Ann Cordero had not signed the

 purchase agreement for the Property.       [Suppl. App’x F (Second

 6/17/19 Filing,).]

            On June 28, 2019, the bankruptcy court held a

 scheduling conference for the Adversary Proceeding, however, Ann

 Cordero was unable to attend due to illness, and the status

 conference was postponed until July 1, 2019.         [Opening Brief,

 App’x Part Two, Exh. 11 (Trans. of 6/28/19 Scheduling

 Conference, filed 12/6/19) at 4, 7.]       On July 1, 2019, the

 bankruptcy court heard argument on the 6/3/19 Motion, as well as

 one or more of the documents filed as motions to dismiss, and it

 held a scheduling conference in the Adversary Proceeding

 (“7/1/19 Hearing”).     [Id., Exh. 13 (Trans. of 7/1/19 Hearing on

 Motion to Dismiss; Scheduling Conference, filed 12/6/19 (“7/1/19

 Trans.”)).]    The bankruptcy court acknowledged that Ann Cordero

 appeared to not want to sell the Property, but granted the

 6/3/19 Motion, noting that the sale would not happen if Ann

                                      5
Case 1:19-cv-00502-LEK-WRP Document 38 Filed 03/22/21 Page 6 of 23   PageID #:
                                  1243


 Cordero refused to sign the closing papers.         [Id. at 11, 10.]

 The bankruptcy court also denied Salvador Cordero’s motion(s) to

 dismiss.   [Id. at 16.]

            On July 26, 2019, the Trustee filed his Motion for

 Summary Judgment Against Ann Lou S. Cordero, Trustee of the Ann

 Lou S. Cordero Trust Dated March 28, 1991 (“Motion for Summary

 Judgment”) in the Adversary Proceeding.        [Suppl. App’x L (Motion

 for Summary Judgment).]     On August 8, 2019, Ann Cordero filed

 her opposition to the Motion for Summary Judgment, [id., App’x N

 (opposition),] and on August 16, 2019, the Trustee filed his

 reply, [id., App’x O (reply)].       On August 23, 2019, the

 bankruptcy court held a hearing on the Motion for Summary

 Judgment (“8/23/19 Hearing”). 1     [Opening Brief, App’x Part Two,

 Exh. 12 (Trans. of 8/23/19 Hearing, filed 12/6/19 (“8/23/19

 Trans.”)).]    At the 8/23/19 Hearing, the bankruptcy court

 granted the Motion for Summary Judgment, stating,

            [a]ll the statutory requirements for this sale
            are clearly met. The only real question is
            whether a refinancing is possible that could
            reduce [sic] as much or more money.

                 The bankruptcy case has been going on for
            roughly two years now, give or take, which is a
            pretty long time for a bankruptcy case to be

      1 At the 8/23/19 Hearing, Ann Cordero was represented by
 specially appearing counsel Michael J. Collins, Esq. [Opening
 Brief, App’x Part Two, Exh. 12 (8/23/19 Trans.) at 1.] Other
 than the 8/23/19 Hearing, Ann Cordero proceeded pro se in the
 Adversary Proceeding, until September 9, 2019. See id., Exh. 14
 (Notice of Appearance filed by Gary Dubin, Esq.).
                                      6
Case 1:19-cv-00502-LEK-WRP Document 38 Filed 03/22/21 Page 7 of 23   PageID #:
                                  1244


            going on. This particular adversary hasn’t been
            going on for too long, but this adversary was
            only really required because there was an
            apparent change in position about a voluntary
            sale of the property.

                 So I think there have been plenty of
            opportunities to come up with alternatives. It
            looks like a sale undoubtedly together with the
            non-Debtor’s interest is going to produce more
            for everybody than a sale of the undivided
            interests would and the other requirements under
            363(h) are met. So I’m going to grant the
            motion.

 [Id. at 7-8.]    On August 26, 2019, the bankruptcy court issued

 its order granting the Motion for Summary Judgment (“8/26/19

 Order”) “for reasons stated for the record,” and authorized the

 Trustee to sell the Property, including Ann Cordero’s interest,

 pursuant to § 363(h).     [Opening Brief, App’x Part One, Exh. 8

 (8/26/19 Order) at PageID #: 430-31.]        On September 9, 2019, Ann

 Cordero, along with the other Appellants, filed their notice of

 appeal, [Transmittal Notice at PageID #: 3-14 (notice of

 appeal),] but did not seek a stay pending appeal.         On

 October 28, 2019, the Trustee filed the Report of Sale,

 accounting for proceeds of the sale of the Property to third-

 party purchasers.     [Opening Brief, App’x Part Two, Exh. 15

 (Report of Sale).]

            At the hearing on June 22, 2020, Ann Cordero objected

 to the Trustee’s proposed chapter 11 plan, which the bankruptcy

 court overruled, and at that same hearing Ann Cordero asked for


                                      7
Case 1:19-cv-00502-LEK-WRP Document 38 Filed 03/22/21 Page 8 of 23   PageID #:
                                  1245


 a continuance, which the bankruptcy court denied, and as was a

 motion for reconsideration.       See Bankr. No. 17-01071, Order

 Denying Motion for Reconsideration, filed 7/6/20 (dkt. no. 331).

             On July 16, 2020, the bankruptcy court issued its

 Order Confirming [First Amended] Combined of Reorganization and

 Disclosure Statement (“Confirmation Order”).         [Suppl. App’x K

 (Confirmation Order).]     Therein, the bankruptcy court confirmed

 the Trustee’s proposed chapter 11 plan (“the Plan”).          See id. at

 PageID #: 1034-35; id., Exh. A (the Plan).        Notably, the Plan

 identifies Ann Cordero as a creditor of Salvador Cordero’s

 bankruptcy estate, [Suppl. App’x K, Exh. A (the Plan) at 36,]

 although Ann Cordero was not listed on either the original or

 amended schedules, 2 nor did she file a proof of claim. 3


      2   See Bankr. No. 17-01071, dkt. nos. 20, 38

      3   Fed. R. Bankr. P. 3003(c)(1)-(3) provides:

             Filing of proof of claim

             (1)   Who may file

             Any creditor or indenture trustee may file a
             proof of claim within the time prescribed by
             subdivision (c)(3) of this rule.

             (2)   Who must file

             Any creditor or equity security holder whose
             claim or interest is not scheduled or scheduled
             as disputed, contingent, or unliquidated shall
             file a proof of claim or interest within the time
             prescribed by subdivision (c)(3) of this rule;
                                                (. . . continued)
                                      8
Case 1:19-cv-00502-LEK-WRP Document 38 Filed 03/22/21 Page 9 of 23   PageID #:
                                  1246


 Regardless, Ann Cordero was the only creditor in the Plan to

 have not filed a proof of claim and still receive a

 distribution.    See id. at 33-38 (listing creditors to be paid

 under the Plan and noting whether they filed a proof of claim).

 Under the terms of the Plan, Ann Cordero was to receive the

 bankruptcy estate’s interest in three pieces of real property:

 217 Kono Place, Kauhului, Hawai`i 96732 (“217 Kono”); 457 One

 Street, Kahului, Hawai`i 96732 (“the Residence”); and 20 units

 of a condominium complex known as 291 Hookahi Street, Units 101-

 110 and 201-210, Wailuku Hawai`i 96793 (“Hookahi Property”).

 [Id. at 3-4, 10, 36-37.]

            The Plan also provides for a distribution to creditor

 Edwin Caraang, [id. at 37-38,] who filed a proof of claim

 asserting a $749,500 debt secured by an interest given by the

 Corderos together in the Hookahi Property (“Caraang Proof of

 Claim”).   See Bankr. Case No. 17-01071, Claims Register, Claim




            any creditor who fails to do so shall not be
            treated as a creditor with respect to such claim
            for the purposes of voting and distribution.

            (3)   Time for filing

            The court shall fix and for cause shown may
            extend the time within which proofs of claim or
            interest may be filed. Notwithstanding the
            expiration of such time, a proof of claim may be
            filed to the extent and under the conditions
            stated in Rule 3002(c)(2), (c)(3), (c)(4), and
            (c)(6).
                                      9
Case 1:19-cv-00502-LEK-WRP Document 38 Filed 03/22/21 Page 10 of 23   PageID #:
                                   1247


 12-1, filed 2/16/18.     However, the Plan also required

 Mr. Caraang to return a diamond ring purportedly worth $200,000

 to Ann Cordero that had apparently been transferred to

 Mr. Caraang as security or collateral for the loan.          See Suppl.

 App’x K, Exh. A (the Plan) at 38; Bankr. No. 17-01071, Objection

 to Claim No. Unsecured, filed 6/17/19 (dkt. no. 249) (objecting

 to the claim generally and arguing that the ring was not to be

 returned and instead the appraised value of the ring must be

 applied to reduce the loan balance).        The ring had not

 previously been accounted for in the Schedules, Amended

 Schedules, or Mr. Caraang’s Proof of Claim.

             On September 29, 2020, the bankruptcy court issued its

 Order Granting Motion for Entry of Final Decree and Order

 Closing Chapter 11 Case (“9/29/20 Order”).         [Bankr. No. 17-

 01071, 9/29/20 Order, filed 9/29/20 (dkt. no. 368).]

             In the instant Appeal, Appellants argue that the

 bankruptcy court lacked subject matter jurisdiction over Ann

 Cordero as a nondebtor in the Bankruptcy Case.         Appellants also

 argue the bankruptcy court abused its discretion by: 1) not

 considering, or rendering findings of fact for, the § 363(h)

 factors; 2) not considering, or rendering finds of fact related

 to, § 363(j); 3) denying Ann Cordero adequate time to purchase




                                     10
Case 1:19-cv-00502-LEK-WRP Document 38 Filed 03/22/21 Page 11 of 23   PageID #:
                                   1248


 the Property as required by § 363(h)(2); 4 and 4) failing to

 adequately consider Ann Cordero’s ability to refinance the

 Property herself.     [Opening Brief at 9-10.]      Appellants ask that

 this Court either

             reverse the Bankruptcy Court on jurisdictional
             grounds and order the property returned to Sal
             and Ann Cordero or recall the reference and hold
             an evidentiary hearing for the purpose of
             surcharging the Trustee and the Estate for Ann’s
             and Sal’s losses, as well as issue orders to show
             cause why they were literally successively
             abandoned by retained counsel.

 [Id. at 10-11.]

                                  STANDARD

             “Findings of fact of the bankruptcy court are reviewed

 for clear error, and conclusions of law are reviewed de novo.

 Mixed questions of law and fact are reviewed de novo.”           In re

 Point Ctr. Fin., Inc., 957 F.3d 990, 995 (9th Cir. 2020)

 (citations omitted).     “

             Section 363(h) permits a trustee to

             sell both the estate’s interest, under subsection
             (b) or (c) of this section,[ 5] and the interest of
             any co-owner in property in which the debtor had,
             at the time of the commencement of the case, an
             undivided interest as a tenant in common, joint
             tenant, or tenant by the entirety, only if—

       4Although Appellants cite to § 363(h)(2), the Court assumes
 that Appellants intended to cite § 363(i).

       5Subsections (b) and (c) of § 363 allow the trustee to use,
 sell, or lease property of the bankruptcy estate within, or
 outside of, the normal course of business, subject to certain
 conditions, which are not relevant to the instant Appeal.
                                     11
Case 1:19-cv-00502-LEK-WRP Document 38 Filed 03/22/21 Page 12 of 23   PageID #:
                                   1249




                  (1) partition in kind of such property
                  among the estate and such co-owners is
                  impracticable;

                  (2) sale of the estate’s undivided interest
                  in such property would realize significantly
                  less for the estate than sale of such
                  property free of the interests of such co-
                  owners;

                  (3) the benefit to the estate of a sale of
                  such property free of the interests of co-
                  owners outweighs the detriment, if any, to
                  such co-owners; and

                  (4) such property is not used in the
                  production, transmission, or distribution,
                  for sale, of electric energy or of natural
                  or synthetic gas for heat, light, or power.

             Pursuant to § 363(m),

             [t]he reversal or modification on appeal of an
             authorization under subsection (b) or (c) of this
             section of a sale or lease of property does not
             affect the validity of a sale or lease under such
             authorization to an entity that purchased or
             leased such property in good faith, whether or
             not such entity knew of the pendency of the
             appeal, unless such authorization and such sale
             or lease were stayed pending appeal.

             The Court must also

             address whether this appeal is moot under the
             doctrine commonly known as “equitable mootness,”
             which has some sway in bankruptcy cases where
             public policy values the finality of bankruptcy
             judgments because debtors, creditors, and third
             parties are entitled to rely on a final
             bankruptcy court order. See, e.g., In re Onouli–
             Kona Land Co., 846 F.2d 1170, 1172 (9th Cir.
             1988) (noting the need for finality in
             bankruptcy); 13B FEDERAL PRACTICE & PROCEDURE
             § 3533.2.3 (3d ed.) (“Bankruptcy appeals provide
             numerous examples of the need to protect third

                                     12
Case 1:19-cv-00502-LEK-WRP Document 38 Filed 03/22/21 Page 13 of 23   PageID #:
                                   1250


             party interests arising from substantial
             implementation of a reorganization plan pending
             appeal.”). Equitable mootness occurs when a
             “comprehensive change of circumstances” has
             occurred so “as to render it inequitable for this
             court to consider the merits of the appeal.” In
             re Roberts Farms, 652 F.2d 793, 798 (9th Cir.
             1981). The question is whether the case
             “present[s] transactions that are so complex or
             difficult to unwind that the doctrine of
             equitable mootness would apply.” Lowenschuss v.
             Selnick (In re Lowenschuss), 170 F.3d 923, 933
             (9th Cir. 1999). . . .

                  [The Ninth Circuit] endorse[s] a test
             similar to those framed by the circuits that have
             expressed a standard: [the Court] will look first
             at whether a stay was sought, for absent that a
             party has not fully pursued its rights. If a
             stay was sought and not gained, [the Court] then
             will look to whether substantial consummation of
             the plan has occurred. Next, [the Court] will
             look to the effect a remedy may have on third
             parties not before the court. Finally, [the
             Court] will look at whether the bankruptcy court
             can fashion effective and equitable relief
             without completely knocking the props out from
             under the plan and thereby creating an
             uncontrollable situation for the bankruptcy
             court. . . .

 See Motor Vehicle Cas. Co. v. Thorpe Insulation Co. (In re

 Thorpe Insulation Co.), 677 F.3d 869, 880-81 (9th Cir. 2012)

 (some alterations in In re Thorpe).

                                 DISCUSSION

             The purpose of the Bankruptcy Code is to provide a

 procedure by which honest but unfortunate “insolvent debtors can

 reorder their affairs, make peace with their creditors, and

 enjoy a new opportunity in life with a clear field for future


                                     13
Case 1:19-cv-00502-LEK-WRP Document 38 Filed 03/22/21 Page 14 of 23   PageID #:
                                   1251


 effort, unhampered by the pressure and discouragement of

 preexisting debt.”     Grogan v. Garner, 498 U.S. 279, 286 (1991)

 (citation and internal quotation marks omitted).          To achieve

 this goal, the bankruptcy court is entrusted with certain

 discretionary authority.      Pursuant to 11 U.S.C. § 105(a),

             [t]he court may issue any order, process, or
             judgment that is necessary or appropriate to
             carry out the provisions of this title. No
             provision of this title providing for the raising
             of an issue by a party in interest shall be
             construed to preclude the court from, sua sponte,
             taking any action or making any determination
             necessary or appropriate to enforce or implement
             court orders or rules, or to prevent an abuse of
             process.

 However, the bankruptcy court’s § 105(a) powers are not without

 limit.   As expressed by the Ninth Circuit with respect to the

 equitable powers of the judiciary,

             the Supreme Court has consistently reminded us of
             our duty to follow the law as enacted by
             Congress, not as judged by our convictions. See
             Hardt v. Reliance Standard Life Ins. Co., 560
             U.S. 242, 251, 130 S. Ct. 2149, 176 L. Ed. 2d 998
             (2010) (“We must enforce plain and unambiguous
             statutory language according to its terms.”);
             Pavelic & LeFlore v. Marvel Entm’t Grp., 493 U.S.
             120, 126, 110 S. Ct. 456, 107 L. Ed. 2d 438
             (1989) (“Our task is to apply the text, not to
             improve upon it.”). This command does not change
             when the matter involves bankruptcy. “[W]hatever
             equitable powers remain in the bankruptcy courts
             must and can only be exercised within the
             confines of the Bankruptcy Code.” Norwest Bank
             Worthington v. Ahlers, 485 U.S. 197, 206, 108 S.
             Ct. 963, 99 L. Ed. 2d 169 (1988). Accordingly,
             when it comes to interpreting the Code, we are
             not at liberty to “alter the balance struck by
             the statute.” Czyzewski v. Jevic Holding Corp., –

                                     14
Case 1:19-cv-00502-LEK-WRP Document 38 Filed 03/22/21 Page 15 of 23   PageID #:
                                   1252


             –– U.S. ––––, 137 S. Ct. 973, 987, 197 L. Ed. 2d
             398 (2017) (simplified).

 In re Albert-Sheridan, 960 F.3d 1188, 1195 (9th Cir. 2020) (some

 alterations in Albert-Sheridan), cert. denied sub nom. Albert-

 Sheridan v. State Bar of Cal., No. 20-6081, 2021 WL 78294 (U.S.

 Jan. 11, 2021), and cert. denied sub nom. State Bar of Cal. v.

 Albert-Sheridan, No. 20-519, 2021 WL 78485 (U.S. Jan. 11, 2021).

 I.    Section 363(h), (m), (j) and Mootness

             A bankruptcy court’s order authorizing a § 363(h) sale

 is reviewed for abuse of discretion.        Probasco v. Eads (In re

 Probasco), 839 F.2d 1352, 1357 (9th Cir. 1988).          A bankruptcy

 court “abuses its discretion if it does not apply the correct

 law or if it rests its decision on a clearly erroneous finding

 of material fact.”     See S.E.C. v. Coldicutt, 258 F.3d 939, 941

 (9th Cir. 2001) (citation omitted).

             Generally, prior to authorizing a trustee to take and

 sell the property of a nondebtor, the best practice is to make

 specific factual findings that each § 363(h) factor is met.

 See, e.g., Zimmerman v. Spickelmire (In re Spickelmire), 433

 B.R. 792, 799-805 (Bankr. D. Idaho 2010).         Similarly, to ensure

 finality of bankruptcy decisions as codified in § 363(m), it is

 imperative that the bankruptcy court make the factual finding

 that the purchase is consummated in good faith.          See, e.g., Debt

 Acquisition Co. of Am. V, LLC v. Warner Springs Ranchowners


                                     15
Case 1:19-cv-00502-LEK-WRP Document 38 Filed 03/22/21 Page 16 of 23   PageID #:
                                   1253


 Ass’n (In re Warner Springs Ranchowners Ass’n), Civil No.

 13cv1170-WQH-WVG, 2013 WL 6633997, at *4 (S.D. Cal. Dec. 17,

 2013).     Finally, the bankruptcy court must follow the dictates

 of § 363(j) when a sale is conducted pursuant to this subsection

 because

              [s]ection 363(j) mandates that, after the sale of
              the co-owned property, “the trustee shall
              distribute to . . . the co-owner of such property
              . . . the proceeds of such sale . . . according
              to the interests of such . . . co-owner and of
              the estate.” 11 U.S.C. § 363(j) (emphasis
              added). Again, the plain language of the statute
              directs the trustee immediately to distribute
              proceeds after the sale. Thus, the bankruptcy
              court erred when it permitted the trustee
              indefinitely to withhold [the nondebtor co-
              owner’s] portion of the sale proceeds.

 Stine v. Diamond (In re Flynn), 418 F.3d 1005, 1008 (9th Cir.

 2005) (some alterations and emphasis in Flynn).

              None of the subsections of § 363 were followed in the

 Adversary Proceeding.      Instead, the bankruptcy court granted

 summary judgment in favor of the Trustee and authorized a

 § 363(h) sale of Ann Cordero’s interest in the Property four

 months after the Adversary Complaint was filed, and while Ann

 Cordero was, in effect, pro se.       In doing so, the bankruptcy

 court did not make any findings of fact with respect to

 § 363(h)(1), (3), and (4), 6 and made only a conclusory remark as

 to § 363(h)(2).     See Opening Brief, App’x Part Two, Exh. 12


       6   Section 363(h)(4) is not in serious dispute.
                                     16
Case 1:19-cv-00502-LEK-WRP Document 38 Filed 03/22/21 Page 17 of 23   PageID #:
                                   1254


 (8/23/19 Trans.) at 8.      The 8/26/19 Order was also silent as to

 the good faith of the third-party purchasers.         See generally

 Opening Brief, App’x Part One, Exh. 8 (8/26/19 Order).           Despite

 the statutory mandate to immediately distribute Ann Cordero’s

 share of the proceeds from the sale of the Property to her, the

 Trustee did not do so.      See Answering Brief at 23 (acknowledging

 that Ann Cordero’s share of the sales proceeds from the sale of

 the Property were not distributed to her).         While these

 omissions are glaring, it is undisputed that Ann Cordero did not

 obtain a stay pending appeal.       Moreover, she received

 considerable value from both Salvador Cordero’s bankruptcy

 estate and creditors of his estate, see Suppl. App’x K, Exh. A

 (the Plan) at 36-38, as well as a significant benefit when debts

 (for which she was also liable) were paid by the Trustee with

 proceeds from the sale of the Property, see, e.g., Bankr. No.

 17-01071, Caraang Proof of Claim; Suppl. App’x K, Exh. A (the

 Plan) at 37-38.     It is clear that: (1) Ann Cordero received

 significant value following the § 363(h) sale; (2) despite being

 represented by counsel at the time, she failed to seek a stay

 pending appeal of the 8/26/19 Order; and (3) the Property was




                                     17
Case 1:19-cv-00502-LEK-WRP Document 38 Filed 03/22/21 Page 18 of 23   PageID #:
                                   1255


 transferred to third-party purchasers.        The four-factor

 equitable mootness analysis must therefore be applied. 7

       A.    Equitable Mootness Analysis

             With respect to the first factor, whether Ann Cordero

 was diligent pursuing her rights, the fact that she did not seek

 a stay necessarily results in a finding that Appellants “ha[ve]

 not fully pursued [their] rights.”        See In re Thorpe, 677 F.3d

 at 881.    As explained by the Ninth Circuit:

                  Courts must be cautious in applying
             equitable mootness when a party has been diligent
             about seeking a stay. [Rev Op Grp. v. ML Manager
             LLC (In re Mortgs. Ltd.) (“]Mortgages II[”)], 771
             F.3d [623,] 628 [(9th Cir. 2014)]. “To say that
             a party’s claims, although diligently pursued,
             are equitably moot because of the passage of
             time, before the party had a chance to present
             views on appeal, would alter the doctrine to be
             one of ‘inequitable mootness.’ . . . [I]t would
             be inequitable to dismiss their appeal on
             equitable mootness grounds merely because the
             reorganization has proceeded.” In re Thorpe, 677
             F.3d at 881.

                  [Rev Op Group v. ML Manager LLC (In re
             Mortgages Ltd.) (“]Mortgages I[”), 771 F.3d 1211
             (9th Cir. 2014),] and Mortgages II together
             highlight the importance of diligence in the
             equitable mootness analysis. In Mortgages I, the
             appellant had failed to seek a stay while
             pursuing an appeal. 771 F.3d at 1214. That the
             appellant had sat on its rights weighed heavily
             in favor of holding the appeal equitably moot.
             Id. at 1217. In Mortgages II, by contrast, the
             appellant had sought a stay pending the appeal.
             771 F.3d at 627. We held that the appeal was not

       7Appellants have presented no arguments responsive to the
 Trustee’s assertion of statutory or equitable mootness in either
 their Opening Brief or Reply Brief.
                                     18
Case 1:19-cv-00502-LEK-WRP Document 38 Filed 03/22/21 Page 19 of 23   PageID #:
                                   1256


             equitably moot and, in doing so, specifically
             emphasized the request for a stay as a factor
             differentiating it from Mortgages I. See
             Mortgages II, 771 F.3d at 629 (“Unlike in
             [Mortgages I], [appellant] diligently pursued its
             rights by seeking a stay of the Declaratory
             Judgment Order, even though it was unable to
             obtain the stay.”).

 JPMCC 2007-C1 Grasslawn Lodging, LLC v. Transwest Resort Props.

 Inc. (In re Transwest Resort Props., Inc.), 801 F.3d 1161, 1168

 (9th Cir. 2015) (some alterations in In re Transwest).

 Appellants here sat on their rights, and the case progressed

 accordingly.    This factor weighs in favor of finding that

 equitable mootness precludes relief.

             The second factor is

                  “whether substantial consummation of the
             plan has occurred.” In re Thorpe, 677 F.3d at
             882; see also Mortgages II, 771 F.3d at 628–29.
             The term “substantial consummation” is defined in
             the Bankruptcy Code as:

                  (A) transfer of all or substantially all of
                  the property proposed by the plan to be
                  transferred;

                  (B) assumption by the debtor or by the
                  successor to the debtor under the plan of
                  the business or of the management of all or
                  substantially all of the property dealt with
                  by the plan; and

                  (C) commencement of distribution under the
                  plan.

             11 U.S.C. § 1101(2).

 Id.   Given the Trustee’s counsel’s representations that

 distributions were made under the Plan, including to Ann

                                     19
Case 1:19-cv-00502-LEK-WRP Document 38 Filed 03/22/21 Page 20 of 23   PageID #:
                                   1257


 Cordero, see Bankr. No. 17-01017, Chapter 11 Trustee’s Motion

 for Entry of a Final Decree and Order Closing Chapter 11 Case,

 filed 9/4/20 (dkt. no. 349), at 3-4, and with no evidence

 presented to the contrary, this Court finds that substantial

 consummation of the plan has occurred.        The second factor

 therefore also weighs in favor of finding equitable mootness.

             The third factor involves

                  whether the relief sought would bear unduly
             on innocent third parties. In re Thorpe, 677
             F.3d at 882; Mortgages II, 771 F.3d at 629. To
             evaluate this, we must ask “whether it is
             possible to [alter the plan] in a way that does
             not affect third party interests to such an
             extent that the change is inequitable.” In re
             Thorpe, 677 F.3d at 882. Third parties’ reliance
             on the consummation of the plan is not enough to
             find this prong satisfied. Rather, for this
             factor to weigh in favor of holding a party’s
             appeal to be equitably moot, the specific relief
             sought must bear unduly on innocent third
             parties. See id.

 In re Transwest, 801 F.3d at 1169.

             Although Appellants ask that this Court order the

 bankruptcy court to claw back the Property from third-party

 purchasers, they have not offered any evidence addressing: who

 currently owns the Property, that is, if any transfers occurred

 after the Trustee’s initial sale to third-party purchasers; what

 it would take to enact such an order; or how that transaction

 would affect the relevant third-parties.         Also, clawing back the

 Property would have untold effects on the remainder of the Plan


                                     20
Case 1:19-cv-00502-LEK-WRP Document 38 Filed 03/22/21 Page 21 of 23   PageID #:
                                   1258


 and other creditors, including the property interests

 distributed to Ann Cordero.       Thus, “[t]he transfer to a third

 party precludes meaningful relief.”        See Baker & Drake, Inc., v.

 Pub. Serv. Comm’n of Nev. (In re Baker & Drake, Inc.), 35 F.3d

 1348, 1351 (9th Cir. 1994) (citation omitted).         The third factor

 also weighs in favor of finding that equitable mootness exists.

             The fourth factor is whether it is possible for the

 bankruptcy court to “fashion effective and equitable relief

 without completely knocking the props out from under the plan

 and thereby creating an uncontrollable situation.”          See In re

 Thorpe, 677 F.3d at 881.      Unwinding the transactions between Ann

 Cordero, Sal Cordero, and multiple third parties would be

 uncontrollable, highly inequitable, and (in the absence of a

 stay) direct contravention of the need for finality and

 reliability of bankruptcy court decisions.         In sum, it is

 necessary for litigants to actively protect their own interests

 because limited relief is available if there is no stay imposed

 before the case proceeds to distribute assets in a way that

 affects third-parties’ rights and businesses.         The fourth factor

 also weighs in favor of finding that equitable mootness exists.

             Having resolved that, under the In re Thorpe four-

 factor analysis, all factors favor a finding that equitable

 mootness exists, this Court concludes that the Appeal is

 equitably moot and relief is precluded.

                                     21
Case 1:19-cv-00502-LEK-WRP Document 38 Filed 03/22/21 Page 22 of 23   PageID #:
                                   1259


 II.   Other Arguments

             Because equitable mootness exists, this Court declines

 to address Appellants’ other arguments.        Although Appellants

 assert, without citing legal support, that the bankruptcy court

 lacked jurisdiction because the § 363(h) sale did not involve a

 core proceeding, this argument is meritless.         As another

 district court artfully explained with respect to § 363(h):

                  The bankruptcy court has jurisdiction to
             “hear and determine all cases under title 11 and
             all core proceedings arising under title 11, or
             arising in a case under title 11.” 28 U.S.C.
             § 157(b)(1). In addition, bankruptcy judges may
             hear non-core proceedings that are “related” to a
             bankruptcy case, but may only submit proposed
             findings of fact and conclusions of law to the
             district court. 28 U.S.C. § 157(c)(1); see also
             Security Farms v. International Broth. of
             Teamsters, 124 F.3d 999, 1008 (9th Cir. 1997).
             Proceedings “arise under title 11 if they involve
             a cause of action created or determined by a
             statutory provision of title 11.” In re
             Marshall, 600 F.3d at 1054 (citations omitted).
             Title 11 provides a non-exhaustive list of “core
             proceedings.” See 11 U.S.C. § 157(b)(2). “A
             bankruptcy judge may only determine a claim that
             meets Congress’ definition of a core proceeding
             and arises under or arises in title 11.” In re
             Marshall, 600 F.3d 1037, 1055 (9th Cir. 2010)
             (citing 28 U.S.C. § 157(c)).

 Birdsell v. Schneider, No. CV-11-0484-PHX-FJM, 2011 WL 1540145,

 at *1 (D. Ariz. Apr. 22, 2011).       Therefore, the case will not be

 remanded for lack of jurisdiction.




                                     22
Case 1:19-cv-00502-LEK-WRP Document 38 Filed 03/22/21 Page 23 of 23   PageID #:
                                   1260


                                 CONCLUSION

             For the foregoing reasons, Salvador Cordero, Ann

 Cordero, and the other Appellants’ Appeal, filed September 9,

 2019, is HEREBY DENIED, and the bankruptcy court’s Order

 Granting Plaintiff’s Motion for Summary Judgment Against Ann

 Lou S. Cordero, Trustee of the Ann Lou S. Cordero Trust Dated

 March 28, 1992, filed August 26, 2019 in Bankruptcy Adversary

 Proceeding No. 19-90019, is HEREBY AFFIRMED.         The Clerk’s Office

 is DIRECTED to enter final judgment and close this case on

 April 6, 2021, unless a timely motion for reconsideration is

 filed.

             IT IS SO ORDERED.

             DATED AT HONOLULU, HAWAII, March 22, 2021.




 ANN LOU S. CORDERO, ETC, ET AL. VS. RICHARD YANAGI; CV 19-00502
 LEK-WRP; ORDER DENYING BANKRUPTCY APPEAL AND AFFIRMING THE
 BANKRUPTCY COURT’S ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
 JUDGMENT AGAINST ANN LOU S. CORDERO, TRUSTEE OF THE ANN LOU S.
 CORDERO TRUST, DATED MARCH 28, 1992


                                     23
